Citation Nr: 0422072	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  94-30 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
status post repair, ruptured bladder, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1979 to February 
1985.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, which 
denied a claim for an increased evaluation in excess of 10 
percent for the post-operative residuals of a punctured 
bladder.  The Board remanded the claim in August 1996.  By a 
rating decision issued in December 1998, the Winston-Salem, 
North Carolina RO continued the denial of the claim.  The 
Board again remanded the claim in June 1999.  The claim now 
returns to the Board following additional development.

During the course of this appeal, the veteran relocated.  The 
claims file is now under the jurisdiction of the St. 
Petersburg, Florida RO.

During the pendency of this appeal, the veteran submitted 
requests to reopen claims of entitlement to service 
connection for head injury, a back disorder, and memory loss.  
The veteran submitted timely notice of disagreement following 
an April 2002 denial of those requests.  By a May 2004 
communication, the veteran, through his representative 
requested that a SOC be issued so that Remand of the issues 
would not be required.  The RO entered a May 2004 notation 
that the SOC had been issued in January 2004.  However, the 
Board is unable to locate that document.  The SOC should be 
associated with the claims files.  


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The veteran's service-connected ruptured bladder, status 
post repair, is not manifested by urine leakage or 
incontinence, by any abnormality of the urine on laboratory 
examination or by abnormality on intravenous pyelogram or 
urogram examinations; although the veteran attributes 
nocturia seven to eight times per night and a daytime voiding 
frequency of eight to 10 times to his service-connected 
bladder disability, the preponderance of the medical evidence 
establishes that those symptoms are more than likely due to 
benign prostatic hypertrophy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a ruptured bladder, status post repair, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.115a, 4.115b, Diagnostic Codes 7512-
7517 (2003); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes 
7512-7517 (as in effect prior to February 17, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that residuals of his ruptured bladder, 
status post repair, are more severely disabling than the 10 
percent evaluation assigned for that service-connected 
disability reflects.

Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to the claim addressed in this 
decision.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and, for the reasons expressed below, finds that the 
development of the claim addressed in this decision has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By a rating decision issued in January 1994, the RO set out 
the criteria for an evaluation in excess of 10 percent for a 
bladder disorder, as considered under 38 C.F.R. § 4.115a and 
§ 4.115b, for voiding dysfunction or urinary frequency, under 
either Diagnostic Code 7512 or 7517.  In February 1994, the 
veteran identified VA records which he asserted might 
substantiate his claim, and the RO requested and obtained 
those records and associated those records with the claims 
file.  A July 1994 statement of the case (SOC) described the 
criteria for an increased evaluation in excess of 10 percent 
under 38 C.F.R. §§ 4.115a and 4.115b, Diagnostic Code (DC) 
7512, as revised, effective in February 1994.  

In his August 1994 substantive appeal, the veteran contended 
that the VA examination was inadequate.  The Board's August 
1996 Remand described the types of evidence required to 
substantiate the claim, advised the veteran of his 
responsibility to identify all sources of medical treatment 
for the service-connected bladder disorder, and directed that 
the veteran be afforded additional VA examination.  VA 
examination was conducted in July 1998, but the veteran 
failed to report for radiologic examinations scheduled by the 
examiner.  

In December 1998, the veteran was notified, by a supplemental 
statement of the case (SSOC), that he had failed to report 
for examination, and that evidence expected from the 
radiologic examinations which might have been material was 
not available.  The December 1998 SSOC again set out the 
complete schedular criteria for an evaluation in excess of 10 
percent under DC 7517 and voiding dysfunction, evaluated 
under 38 C.F.R. § 4.115a, as well as providing the complete 
text of 38 C.F.R. § 3.321(b) pertaining to criteria for 
extraschedular evaluation.

By a Board remand issued in June 1999, the veteran was 
specifically advised of his responsibility to appear for 
scheduled examinations.  The Remand also specifically 
notified the veteran that the criteria for evaluating bladder 
disability had been revised during the pendency of the 
veteran's claim, effective in February 1994, and advised the 
veteran that the RO was obligated to inform him of both the 
prior criteria and the revised criteria and advised the 
veteran that he was entitled to be evaluated under the 
criteria which were most favorable given the facts of his 
case.  The veteran was again advised of his responsibility to 
identify any providers whose records should be considered, 
and was advised of his responsibility to appear for scheduled 
examinations.  

In May 2003, the RO provided a letter to the veteran which 
described VA's duty to tell him what evidence was needed to 
establish entitlement to the benefits sought, described VA's 
duty to notify him of the evidence he had to obtain and what 
evidence VA would obtain, described the types of evidence the 
veteran could submit or identify which might be relevant to 
substantiate a claim for an increased evaluation, and 
afforded him an opportunity to identify any relevant 
evidence.  

A March 2004 SSOC included the complete text of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA.  The SSOC also 
again advised the veteran of the criteria for an evaluation 
in excess of 10 percent under the criteria at the time the 
veteran submitted the claim for increase and under the 
criteria as revised during the pendency of the claim.  The RO 
concluded that an evaluation in excess of 10 percent was not 
available under either set of criteria, but that the old 
criteria were slightly more favorable to the veteran than the 
revised criteria.  The veteran's 10 percent evaluation was 
continued under the old criteria, since his disability had 
not improved so markedly as to warrant reduction under the 
prior criteria, and the Board does not disagree with the RO's 
determination not to reduce the rating under the revised 
criteria.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Although one year has not yet elapsed since the RO advised 
the veteran of the full text of 38 C.F.R. § 3.159, the VCAA 
does not bar the Board from completing appellate review of 
this claim.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified 
at 38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Accordingly, adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would not be helpful.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to his claim for an increased evaluation for his service-
connected disability.  

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that although VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, the 
fact that such notice was not provided does not vitiate the 
initial decision, since that decision was issued prior to 
enactment of the requirement of such notice.  In this case, 
the initial AOJ decision was made in 1994, several years 
prior to enactment of the VCAA.  

Nevertheless, the Board has reviewed the claims files to 
ascertain that the veteran has been provided with notice 
consistent with the provisions of the VCAA, even though that 
notice was not issued prior to the initial AOJ decision.  As 
the Court indicated in Pelegrini II, all the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to 
specific notice of enactment of the VCAA was harmless error.  
Notice which complies with the intent of the provisions of 
the VCAA has been provided in numerous communications by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes in 
particular that the veteran has been specifically advised 
that the governing rating criteria were changed during the 
pendency of his appeal, and he was specifically informed of 
both the old criteria and the revised criteria.  In addition, 
the veteran was specifically provided with the full text of 
38 C.F.R. § 3.159.  

The decision in Pelegrini II noted that notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the communications provided 
to the veteran during the more than 10 years of this 
appeal afforded the veteran numerous opportunities to 
submit additional evidence.  As the veteran has been 
provided the complete text of 38 C.F.R. § 3.159, as 
revised to implement the VCAA, the Board finds that the 
"fourth element" of notice has been satisfied. 

The claimant has been provided with numerous opportunities to 
identify and submit evidence and argument in support of his 
claim, and to respond to VA notices, during the more than 10 
years of the pendency of this claim.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran's service clinical records reflect that he was 
treated for multiple injuries sustained in an automobile 
accident in July 1984, including rupture of the bladder.  An 
October 1985 rating decision granted service connection for 
status post repair, ruptured bladder, and assigned a 10 
percent evaluation under Diagnostic Codes 7517 and 7512.  
That evaluation remained in place, unchanged, at the time of 
the claim for an increased evaluation which gave rise to this 
appeal.

At the time of April 1985 VA examination, the veteran had a 
well-healed vertical abdominal incision.  He noted episodes 
of frequency, urgency and incontinence, as well as a few 
episodes of enuresis.

The veteran underwent VA genitourinary examination in October 
1993.  The VA physician noted the history of bladder injury, 
complaints of frequency and nocturia without use of absorbent 
materials, and concluded that the veteran had no evidence of 
current bladder dysfunction.  

The veteran and his representative contested the adequacy and 
comprehensiveness of the October 1993 VA examination, and 
requested further VA examination.

VA outpatient clinic treatment records dated in February 1994 
reflect that the veteran's episodes of nighttime incontinence 
were being managed with a medication, Ditropan.  Outpatient 
treatment records dated in August 1994 reflect that the 
veteran complained of frequency and urge incontinence.  The 
amount of Ditropan prescribed was increased to twice daily.  
In September 1994, the veteran reported no urinary 
incontinence or frequency, but did report nocturia, two or 
three times a night. 

VA outpatient treatment records dated in September 1997 
reflect that the veteran reported frequency and dysuria with 
nocturia five or six times each night.  He reported feeling 
as if urination was incomplete and he reported some 
hesitancy, some leaking during the day, and nocturnal 
incontinence.  Urogram examination conducted in October 1997 
disclosed elevation and indentation of the urinary bladder 
due to an enlarged prostate.  There was "very minimal" 
retention of contrast media in the urinary bladder.

On VA examination conducted in July 1998, the veteran 
reported urinary frequency, enuresis, and abdominal pain.  On 
objective examination, there was tenderness in the bladder 
area.  The examiner concluded that the veteran had bladder 
pain of undetermined etiology, and scheduled IVP (intravenous 
pyelogram) and cystoscopy examinations.  The veteran failed 
to report for these examinations.

A May 2002 list of active VA prescriptions is devoid of 
evidence that the veteran continued to use Ditropan, 
including under the generic name for that medication, 
oxybutynin.  

On VA examination conducted in January 2004, the veteran 
reported a voiding frequency of 8 to 10 times during the day 
and 7 to 8 times during the night.  He reported discomfort 
over the lower abdomen when urinating.  The veteran denied 
incontinence.  Laboratory examination of the urine and IVP 
with nephrograms were normal.  The assigned diagnosis was 
traumatic rupture of the bladder, status post repair, with 
residual frequency and nocturia.  By an electronic addendum 
sent in March 2004, the examiner provided an opinion that the 
veteran's urinary frequency and nocturia were related to his 
benign prostatic hypertrophy.

Applicable laws and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the case in this claim on appeal, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected disability due to residuals 
of a ruptured bladder, status post repair, was initially 
evaluated under diseases of the genitourinary system in VA's 
Schedule for Rating Disabilities, specifically, under 38 
C.F.R. § 4.115b, Diagnostic Code 7512, pertaining to chronic 
cystitis.  When the veteran submitted this claim for an 
increased evaluation, chronic cystitis was rated as 
noncompensably disabling when mild, and as 10 percent 
disabling when moderate, manifested by pyuria, with diurnal 
and nocturnal frequency.  A 20 percent evaluation was 
warranted for moderately severe chronic cystitis, with 
diurnal and nocturnal frequency with pain, and tenesmus.  For 
purposes of information only, and without reliance thereon, 
the Board notes that tenesmus is defined as painful 
straining.  Dorland's Illustrated Medical Dictionary 1670 
(27th ed. 1988).  With urination at intervals of one hour or 
less, and contracted bladder, a 40 percent rating was 
assigned.

By regulatory amendment effective February 17, 1994, changes 
were made to the schedular criteria for evaluating chronic 
cystitis.  As revised, chronic cystitis is rated as voiding 
dysfunction.  See 38 C.F.R. § 4.115b.  The criteria for 
evaluation of voiding dysfunction, under 38 C.F.R. § 4.115a, 
warrant a 20 percent evaluation for continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials, which must be changed less than two times per day.  
If the absorbent materials must be changed two-to-four times 
per day, a 40 percent rating is warranted.  If the voiding 
dysfunction requires the use of an appliance or the wearing 
of absorbent materials, which must be changed more than four 
times per day, a 60 percent rating is warranted.  See 38 
C.F.R. § 4.115a.

Urinary frequency which necessitates daytime voiding 
intervals between two and three hours, or which necessitates 
awakening to void two times per night, a 10 percent rating is 
warranted.  If the interval for daytime voiding is between 
one and two hours, or there is awakening to void three to 
four times per night, a 20 percent rating is warranted.  If 
the interval between voiding during daytime is less than one 
hour, or awakening to void is required five or more times per 
night, a 40 percent rating is warranted.  Id.

According to VAOPGCPREC 7-03, in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, that rule adopted in Karnas no 
longer applies in determining whether a new statute or 
regulation applies to a pending claim.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

Analysis

The evidence establishes that the veteran's symptoms do not 
meet the criteria for a 20 percent evaluation prior to 
February 17, 1994.  At that time, the veteran complained of 
frequency of daytime voiding and complained of nocturia.  The 
only notation specific as to the frequency of nocturia, a 
September 1994 VA outpatient treatment note, reflects that 
the veteran reported a nighttime voiding frequency of two or 
three times per night.  This report is consistent with mild 
or moderate voiding dysfunction, but is not consistent with a 
determination that the veteran's residual bladder disability, 
status post repair, was moderately severe, so as to meet the 
criteria for a 20 percent rating.  

The evidence is devoid of any reports of tenesmus.  Although 
the veteran did report pain with voiding, he did not describe 
tenesmus.  Rather, on objective examination in 1998, the 
veteran complained of abdominal pain in the bladder area.  
However, the veteran failed to report for testing in 1998 to 
determine the cause of the bladder area pain; radiologic 
examination in 1997 had disclosed indentation of the bladder 
due to enlargement of the prostate.  At the time of the most 
recent VA examination, in January 2004, the veteran 
complained of discomfort over the lower abdomen with voiding.  
Neither medical examiner attributed this pain to the 
veteran's service-connected bladder rupture and repair.  This 
evidence does not support a finding that the veteran had 
voiding dysfunction due to service-connected bladder 
disability, and does not meet the criteria for an evaluation 
in excess of 10 percent under the criteria in effect prior to 
February 17, 1994.

The veteran did not report, prior to February 17, 1994, or 
thereafter, that his bladder complaints interfered with any 
activity of daily living, employment, or other activity.  The 
veteran reported that prior complaints of enuresis were 
controlled with the use of Ditropan.  Again, this evidence is 
consistent with mild, or, at most, moderate voiding 
dysfunction, but is not consistent with moderately severe 
disability so as to warrant a 20 percent evaluation.

The preponderance of the evidence is against a 20 percent 
evaluation for the veteran's bladder disability, status post 
repair, under the criteria in effect prior to February 17, 
1994.

The evidence also establishes that the veteran's bladder 
disability symptoms do not warrant a 20 percent evaluation 
under the criteria in effect from February 17, 1994.  In 
particular, the evidence discloses that the veteran 
attributed his complaints of frequent daytime voiding and his 
complaints of nocturia to his service-connected bladder 
disability.  However, none of the clinical examiners who 
conducted VA examinations of the veteran during the pendency 
of this claim attributed these complaints to the veteran's 
service-connected bladder disability.  The examiner who 
conducted the October 1993 VA examination concluded that the 
veteran did not have bladder dysfunction.  

A urogram conducted in 1997 disclosed that the veteran had 
elevation and indentation of the bladder due to an enlarged 
prostate, but that examination disclosed no abnormality of 
the bladder, apart from the history of surgical repair of 
rupture.

The examiner who conducted a 1998 urologic examination 
concluded that the veteran had pain of undetermined etiology, 
noting that it was not believed that any bladder problems 
were related to the auto accident 13 years previously.  
However, the report of that examination reflects that the 
results of the 1997 urogram were not available to the 
examiner, and the veteran did not report the results of the 
1997 urogram.  While the report reflects that the examiner 
concluded that the veteran's abdominal pain was of 
undetermined etiology, the report clearly reflects that the 
examiner declined to attribute that pain to the veteran's 
service-connected bladder disability.  The veteran did not 
report for examinations required to determine the cause of 
his complaints of abdominal pain.

Finally, the examiner who conducted the most recent VA 
examination stated that the veteran had traumatic rupture of 
the bladder, status post repair, with residual frequency and 
nocturia, but that examiner provided an opinion that it was 
more likely than not that the veteran's frequency and 
nocturia were related to benign prostatic hypertrophy.  

The evidence reflects that the veteran does not use absorbent 
materials as a result of his bladder disability.  There is no 
objective evidence of daytime incontinence, such as staining 
of his underwear, and the veteran denied incontinence at the 
time of the most recent VA examination.  Although the veteran 
had previously reported occasional enuresis, or nighttime 
incontinence, the evidence also reflected that this symptom 
was controlled with Ditropan, and the most recent evidence 
reflects that the veteran no longer uses that medication.  

The preponderance of the medical evidence contradicts or is 
against a finding that the veteran has a daytime or nighttime 
voiding frequency which meets the criteria for a 20 percent 
evaluation for voiding dysfunction which is due to residuals 
of service-connected puncture of the bladder, status post 
repair.  The only evidence in support of the veteran's 
contention that his urologic symptoms are due to his service-
connected disability is the veteran's own lay opinion.  
However, his lay opinion, contradicted by medical evidence 
and opinion of record, is not competent evidence to support 
the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay witness not competent to offer evidence that 
requires medical knowledge).

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's service-connected 
status post repair, ruptured bladder.  The evidence is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  The claim must be denied.  


ORDER

The appeal for an increased evaluation in excess of 10 
percent for status post repair, ruptured bladder, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



